
	
		II
		112th CONGRESS
		1st Session
		S. 1074
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To remove the extension of the sunset date for section
		  215 of the USA PATRIOT Act.
	
	
		1.USA PATRIOT Improvement and
			 Reauthorization Act of 2005Section 102(b)(1) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805
			 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended to read as
			 follows:
			
				(1)In
				general
					(A)Section
				206Effective June 1, 2015, the Foreign Intelligence Surveillance
				Act of 1978 is amended so that section 105(c)(2) (50 U.S.C. 1805(c)(2)) reads
				as such section read on October 25, 2001.
					(B)Section
				215Effective May 27, 2011, the Foreign Intelligence Surveillance
				Act of 1978 is amended so that sections 501, 502, and 503 (50 U.S.C. 1861 and
				1862) read as such sections read on October 25,
				2001.
					.
		
